Defendants appeal from a judgment of the Court of Special Sessions of the City of Rew York, Borough of Brooklyn, convicting them of violating section 986 of the Penal Law (book-making) and from the sentences imposed. Judgments reversed on the law and the facts, information dismissed, and fines remitted. The evidence adduced was insufficient to establish, beyond a reasonable doubt, the guilt of either defendant. Ro separate *884appeal lies from the sentences, as such, which have been reviewed on the appeal from the judgments of conviction. Nolan, P. J., Adel, Wenzel, MacCrate and Beldock, JJ., concur.